

Exhibit 10.22
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.
The date of this prospectus is July 15th 2005.






Marsh & McLennan Companies, Inc.
2000 Employee Incentive and Stock Award Plan


Terms and Conditions for 2005 Award of Nonqualified Stock Options to U.S. Grant
Recipients




This award of one or more nonqualified stock options (the “Grant”) has been
granted to you on July 1, 2005 (the “Grant Date”) under the Marsh & McLennan
Companies, Inc. (“MMC ”) 2000 Employee Incentive and Stock Award Plan (the
“Plan”) pursuant to your election to participate in MMC’s Offer to Exchange
Outstanding Options, dated May 23, 2005, as amended. The Grant represents one or
more options to purchase shares of MMC common stock and is subject to the fol-
lowing terms and conditions:


I.GRANT




A. Grant Letter


The Grant Letter delivered to you sets forth the number of options under the
Grant, the number of shares covered by each option, and the exercise price,
vesting date(s) and expiration date of each option under the Grant.


B. Vesting and Exercisability of Option


Subject to your continued employment, the Grant will vest and become exercisable
on the vesting date(s) set forth in your Grant Letter. Subject to the provisions
of Section V herein, in the event of your termination of employment by reason of
death, permanent disability or retirement, any unvested portion of the Grant
will vest at such termination of employment and be exercisable as set forth in
Section V. For all other terminations of employment, the Grant, whether vested
or unvested, will be forfeited as of the date of your termination of employment.


II.METHOD OF EXERCISE


A. General Procedures.



--------------------------------------------------------------------------------





An option may be exercised by written notice to MMC or an agent appointed by
MMC, in form and substance satisfactory to MMC, which must state the election to
exercise such option, the number of shares of stock for which such option is
being exercised and such other representations and agreements as may be required
pursuant to the provisions of these terms and conditions and the Plan. The
written notice must be accompanied by (i) full payment of the aggregate exercise
price for the number of shares of stock being purchased and (ii) an executed
Non-Solicitation Agreement, unless you are exercising an option after you have
retired on or after your Normal Retirement Date. An option exercise will be
effective on the date on which written notice to exercise an option, full
payment of the aggregate exercise price and an executed Non-Solicitation
Agreement are received or, if received on different days, the latest of those
dates.


B. Payment of Exercise Price.


Payment of the aggregate exercise price may be made with U.S. dollars or by
tendering shares of MMC common stock (including shares acquired from the Stock
Purchase Plan, a stock option exercise or a stock award vesting) which you have
owned for at least six months prior to the exercise date having a value equal to
or greater than the aggregate exercise price.


C. Non-Solicitation Agreement


You must execute and deliver a Non-Solicitation Agreement in connection with
your option exercise unless you are exercising an option after you have retired
on or after your Normal Retirement Date. If you retire on or after your Early
Retirement Date and before your Normal Retirement Date, the Grant will be
forfeited as of your termination of employment unless you sign the
Non-Solicitation Agreement for Early Retirees within 30 days following your
termination of employment (as described in Section V). You may obtain a copy of
the Agreement from MMC or an agent appointed by MMC. You may wish to consider
consulting an attorney before signing the Agreement. Please retain a copy of
your signed Agreement for your records.


III. WITHHOLDING


Applicable taxes (including FICA) are required by law to be withheld when a
nonqualified stock option is exercised. Unless you elect in your written notice
to exercise an option to satisfy all applicable tax withholding by check, MMC
will retain sufficient proceeds from an option exercise to satisfy the tax
withholding obligation.


IV. REGISTRATION AND DISTRIBUTION OF SHARES


A. The shares from your stock option exercise will be registered as specified in
your written notice to exercise an option, as of the date of exercise. The
shares may be



--------------------------------------------------------------------------------



registered only in (i) your name or (ii) your name and your spouse’s name as
joint tenants with rights of survivorship.


B. The shares from your stock option exercise will be distributed as specified
in your written notice to exercise an option, after you have satisfied your tax
withholding obligation.


C. You will receive written confirmation of your stock option exercise by mail,
generally within a week following the exercise date.


V.TERMINATION OF EMPLOYMENT


If your employment with MMC or any of its subsidiaries or affiliates (the
“Company”) terminates, the following shall apply:
A. Death


l. While Employed


In the event your employment is terminated because of your death, any unvested
portion of the Grant will vest and become exercisable at such termination of
employment. The person or persons to whom your rights under the Grant shall pass
by will or the laws of descent and distribution shall be entitled to exercise
such option shares (and any option shares that were vested at the time of your
death) within one year after the date of death, but in no event shall any option
be exercised beyond the expiration date of such option.


2. Following Termination of Employment


In the event of your death following your termination of employment, any option
that was vested at the time of your death will be exercisable by the person or
persons to whom your rights under the Grant shall pass by will or the laws of
descent and distribution. Such option may be exercised within one year after the
date of death, but in no event beyond the expiration date of such option.


B. Permanent Disability


In the event your employment is terminated due to total and permanent disability
as determined under MMC’s long-term disability program, any unvested portion of
the Grant will vest and become exercisable on the later of the second
anniversary of the Grant Date or your termination of employment. Such vested
option shares (and any option shares that were vested at the time of your
termination of employment) sha ll be exercisable until the expiration date of
the option.


C. Retirement



--------------------------------------------------------------------------------





In the event you retire on or after your Normal Retirement Date, any unvested
portion of the Grant will vest and become exercisable on the later of the second
anniversary of the Grant Date or your termination of employment. Such vested
option shares (and any option shares that were vested at the time of your
termination of employment) shall be exercisable until the expiration date of the
option.


D. Early Retirement


If (i) you retire on or after your Early Retirement Date and before your Normal
Retirement Date and (ii) within 30 days following your termination of
employment, you execute and comply with the Non-Solicitation Agreement for Early
Retirees, then any unvested portion of the Grant will vest and become
exercisable on the later of the second anniversary of the Grant Date or your
termination of employment. Such vested option shares (and any option shares that
were vested at the time of your termination of employment) sha ll be exercisable
until the earlier of the fifth anniversary of your termination of employment and
the expiration date of the option. The Non-Solicitation Agreement generally
applies for a period of three years commencing with your termination of
employment, or such lesser period as may be applicable. Failure to timely
execute and comply with the Non-Solicitation Agreement will result in forfeiture
of your Grant, whether vested or unvested.


E. Definitions


As used in Section V.C. and D., the terms “Normal Retirement Date” and “Early
Retirement Date” shall have the respective meanings given such terms (or any
comparable substitute terms or concepts) set forth in the Company’s primary
retirement plan applicable to you upon your termination of employment.


F. All Other Employment Terminations


For all other terminations of employment, the Grant, whether vested or unvested,
shall be forfeited on the date of termination, except to the extent that the
Compensation Committee of the MMC Board of Directors (the “Committee”) may
determine otherwise.


VI. CHANGE IN CONTROL PROVISIONS


A. Change in Control


Upon the occurrence of a “Change in Control” of MMC, as defined in the Plan,
options under the Grant will become fully vested and exercisable, and any
restrictions contained in the terms and conditions of an option shall lapse.


B. Additional Payment



--------------------------------------------------------------------------------





The value of the accelerated vesting of options because of a Change in Control
(the “Ac- celerated Award”) may be subject to a 20% federal excise tax under
Section 4999 of the Code (the “Excise Tax ”). The Excise Tax is imposed when the
value, as determined by applicable regulations, of payments in the nature of
compensation contingent on a Change in Control (including the Accelerated Award)
equals or exceeds three times the average of your last five years’ W-2 earnings.


If a Change in Control occurs and vesting of options under the Grant is
accelerated, MMC will determine if the Excise Tax is payable by you. If the
Excise Tax is payable by you, MMC will pay to you, within five days of making
the determination, an amount of money (the “Additional Payment ”) such that
after payment of applicable federal, state and local income taxes, employment
taxes and any Excise Tax imposed upon the Additional Payment, you will retain an
amount of the Additional Payment equal to the Excise Tax imposed in respect of
the Accelerated Award. If the Additional Payment, after payment of applicable
taxes, is later determined to be less than the amount necessary to reimburse you
for the Excise Tax you owe, a further payment will be made to you. If the
Additional Payment, after payment of applicable taxes, is later determined to be
more than the amount necessary to reimburse you for the Excise Tax you owe, you
will be required to reimburse MMC for such excess.


VII. OTHER PROVISIONS


A. Neither the granting of the Grant nor any exercise thereof gives you any
right to continue to be employed by the Company, or restricts, in any way, your
right or the right of your employer to terminate your employment at any time for
any reason not specifically prohibited by law.


B. During your lifetime, an option shall be exercisable only by you, and no
right thereunder shall be transferable except by will or the laws of descent and
distribution.


C. Neither you nor any person entitled to exercise your rights in the event of
your death shall have any of the rights of a stockholder with respect to the
shares of MMC common stock subject to an option, unless, and until, you have
exercised the option, paid the full exercise price thereof, and have received
the shares so acquired.


D. MMC is not liable for the non- issuance or non-transfer, nor for any delay in
the issuance or transfer, of any shares of MMC common stock subject to an option
or otherwise pursuant to the Plan which results from the inability of MMC to
obtain, or in any delay in obtaining, from each regulatory body having
jurisdiction, all requisite authority to issue or transfer shares of MMC common
stock, if counsel for MMC deems such authority necessary for the lawful issuance
or transfer of any such shares.





--------------------------------------------------------------------------------



E. The Grant is subject to all of these terms and conditions and to the terms
and conditions of the Plan, and your acceptance of the Grant shall constitute
your agreement to the terms and conditions of the Plan and the administrative
regulations of the Committee. In the event of any inconsistency between these
terms and conditions and the provisions of the Plan, the provisions of the Plan
shall prevail. Your acceptance of the Grant constitutes your agreement that the
shares of MMC common stock acquired hereunder will not be sold or otherwise
disposed of by you in violation of any applicable securities laws or
regulations.


F. An option shall be exercised in accordance with, and the Grant shall be
subject to, such additional administrative regulations as the Committee may from
time to time adopt. All decisions of the Committee upon any questions arising
under the Plan or under these terms and conditions shall be conclusive and
binding.


G. The Plan, and the granting and exercising of options or awards thereunder,
and the obligations of MMC and employees under the Plan, shall be subject to all
applicable governmental laws, rules and regulations, and to such approvals by
any regulatory or governmental agency as may be required, including, but not
limited to, tax and securities regulations. This provision takes precedence over
all aforementioned terms and conditions.


H. The Committee has full discretion and authority to control and manage the
operation and administration of the Grant and the Plan. The Committee is
comprised of at least two members of the MMC Board of Directors (the “Board of
Directors”).


I.
The Board of Directors may amend, alter, suspend, discontinue or terminate the
Plan or the Committee’s authority to grant awards under the Plan, except that,
without the consent of an affected participant, no such action ma y materially
adversely affect the rights of such participant under any award theretofore
granted to him or her. Following the occurrence of a Change in Control (as
defined in the Plan), the Board of Directors may not terminate the Plan or amend
the Plan with respect to awards that have already been granted in any manner
adverse to employees.



J.
Awards relating to not more than eighty million (80,000,000) shares of MMC
common stock (par value $1.00 per share), plus such number of shares authorized
and reserved for awards pursuant to certain preexisting share resolutions
adopted by the Board of Directors, may be made over the life of the Plan.
Employees of the Company will be eligible for awards under the Plan. MMC common
stock is traded on the New York Stock Exchange under the symbol “MMC ” and is
subject to market price fluctuation. The shares delivered upon exercise of an
option may be obtained through open market purchases, treasury stock or newly
issued shares.



K. The Plan is not qualified under Section 401(a) of the Internal Revenue Code
and is not subject to the provisions of the Employee Retirement Income Security
Act of 1974.



--------------------------------------------------------------------------------



Your right to payment of your Grant is the same as the right of an unsecured
general creditor of MMC.


L. There are no investment fees associated with your Grant, and MMC pays all
administrative expenses associated with your Grant.


Please retain this document in your permanent records. If you have any questions
regarding the Plan or your Grant or would like an account statement detailing
the number of options under the Grant, the number of shares covered by each
option, and the exercise price, vesting date(s) and expiration date of each
option under the Grant or any other information, please contact:


MMC Global Compensation Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas New York, New York l0036-2774
Telephone Number: 212-345-5000
Facsimile Number: (212) 345-4767






VIII.RESALE RESTRICTIONS


If you are an “affiliate” of MMC at the time you exercise an option and receive
shares of MMC common stock, your ability to resell those shares may be
restricted. In order to resell such shares, you will be required either to
observe the resale limitations of Rule 144 of the Securities Act of 1933, as
amended (the “Securities Act”), or offer your shares for resale in compliance
with another applicable exemption from the registration requirements of the
Securities Act.


An “affiliate” is defined, for purposes of the Securities Act, as a person who
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, MMC. A “person” is defined to
include any relative or spouse of the person and any relative of the person’s
spouse who has the same home as the person, any trust, estate, corporation or
other organization in which the person or any of the foregoing persons has
collectively more than 10% beneficial interest, and any trust or estate for
which the person or any of the foregoing persons serves as trustee, executor or
in any similar capacity. A person “controls, is controlled by or is under common
control” with MMC when that person directly or indirectly possesses the power to
direct or cause the direction of the management and policies of MMC whether
through the ownership of voting securities, by contract or otherwise.


IX. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE


The Annual Report on Form 10-K of MMC for its last fiscal year, MMC’s
Registration Statement on Form 8 dated February 3, 1987, describing MMC common
stock, including any amendment or reports filed for the purpose of updating such
description, and MMC’s



--------------------------------------------------------------------------------



Registration Statement on Form 8-A/A dated January 26, 2000, describing the
Preferred Stock Purchase Rights attached to the common stock, including any
further amendment or reports filed for the purpose of updating such description,
which have been filed by MMC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act ”), are incorporated by reference herein.


All documents subsequently filed by MMC pursuant to Sections 13(a), 13(c), 14
and 15(d) of the Exchange Act, subsequent to the end of MMC’s last fiscal year
and prior to the filing of a post- effective amendment which indicates that all
securities offered have been sold or which deregisters all securities then
remaining unsold, shall be deemed to be incorporated by reference herein and to
be a part hereof from the date of filing of such documents.


The Annual Report can be viewed on MMC’s website at
http://www.mmc.com/annualreport.html. Participants may receive without charge,
upon written or oral request, a copy of any of the documents incorporated herein
by reference and any other documents that constitute part of this Prospectus by
contacting MMC Global Compensation as indicated above.

